DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 2, 4, 6, 9, and 10 are objected to because of the following informalities: Claims 1 recites both a “tool holder quick-change clamping unit” and a “quick-change clamping unit.” These appear to be the same element. Claims 2, 4, 6, 9, and 10 also recite either a “tool holder quick-change clamping unit” or a “quick-change clamping unit.” Examiner suggests referring to this element as either “tool holder quick-change clamping unit” or “quick-change clamping unit,” but not as both. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“motion control unit” in claims 1, 2, 4, and 6;
“working medium supply and recycle unit” in claims 1, 2, 4, 10, and 11;
“tool holder quick-change clamping unit” in claims 1, 2, 4, 6, 9, and 10; and 
“filtering unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, the specification does not describe the corresponding structure for the claimed “motion control unit,” “working medium supply and recycle unit,” “tool holder quick-change clamping unit,” or “filtering unit.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “motion control unit” in claims 1, 2, 4, and 6, “working medium supply and recycle unit” in claims 1, 2, 4, 10, and 11, “tool holder quick-change clamping unit” in claims 1, 2, 4, 6, 9, and 10, and “filtering unit” in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.” MPEP § 2181-IV.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “motion control unit” in claims 1, 2, 4, and 6, “working medium supply and recycle unit” in claims 1, 2, 4, 10, and 11, “tool holder quick-change clamping unit” in claims 1, 2, 4, 6, 9, and 10, and “filtering unit” in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 35 U.S.C. 112(f)  states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b). MPEP § 2181-II.
Claims 1, 2, 4, 6, 9, and 10 recite a “quick-change clamping unit.” It is unclear what is meant by the term “quick-change.” For example, does ‘quick-change’ indicate that the described tool holders can be clamped to the clamping unit without the use of tools, or in a particular amount of time that would be considered ‘quick,’ or is there some structural feature of the clamping unit that results in the clamping unit being considered as a ‘quick-change clamping unit.’
Claims 1, 6, and 7 recite, “online detection.” Claim 7, for example, recites, “wherein the online detection function is to detect a three-dimensional shape and surface quality of a part through optical scanning or implement flaw detection on a machined part by using an ultrasonic method.” However, the meaning of the term “online” in the phrase “online detection” and in this context is unclear.
Claims 3 and 8 recite, “an efficient arc machining method.” The term “efficient” is a relative term which renders the claim indefinite. The term “efficient arc machining method” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what differentiates an ‘efficient arc machining method’ from an ‘arc machining method.’ For example, is an ‘efficient arc machining method’ performed in a certain amount of time, or using a certain amount of power, and if so, what time or power would be required to be considered an ‘efficient arc machining method.’
Claims 4 and 8 recite, “micro electrical discharge deposition.” It is unclear what the term “micro” means in this limitation. The specification refers to “workpieces with ordinary macro sizes” and “micro parts” [page 1, line 5]. However, it is unclear what the term “micro” means in the claimed limitation. For example, does “micro electrical discharge deposition” indicate that electrical discharge deposition is performed on a workpiece of a particular size range, and if so, what is that range? Or does the term “micro” indicate a particular electrical power or current range, and if so, what is that range?
Claim 8 recites, “precise electrical discharge machining.” The term “precise” is a relative term which renders the claim indefinite. The term “precise electrical discharge machining” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what differentiates ‘precise electrical discharge machining’ from ‘electrical discharge machining.’ For example, is there some degree of tolerance in the amount of material added or removed during ‘precise electrical discharge machining’ that is different from a degree of tolerance in the amount of material added or removed during ‘electrical discharge machining,’ and if so, what is that degree of tolerance?
Claim 9 recites a “quick connector.” Similar to the above discussion of the ‘quick-change clamping unit,’ it is unclear in what way the term “quick connector” is structurally different from the term “connector.” Examiner is interpreting the “quick connector” as a connector.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2017/0129180) in view of Lamphere et al. (US 2005/0247569).
Regarding claim 1, Coates discloses a multifunction integrated manufacturing system based on electrical machining, comprising 
a robot (1) (comprising at least one carriage; “the second device is a mechanism which comprises a second carriage on which a plurality of interchangeable delivery heads which are processing heads and machining heads which can be removably mounted” [0010]; “each of the first and second devices being arranged to be moveable in at least two axes” [0008]; “In some embodiments the first and second devices may each be moveable in 3, 4 or 5 axes” [0009]), 
a motion control unit (2) (“a controller and arranged to carry out one or more of the disclosed methods” [0114]; paragraph [0030] describes moving the devices in x-, y-, and z-directions, indicating motion control, wherein the devices move processing heads and machining heads [0010]; “the machine-tool 300 is usually controlled by a controller 306 (which may be thought of as a computer) which controls the position of the processing-head 302 as it processes the work-piece 304” [0275]), 
a multifunction composite electrical power supply (4) (“In some embodiments the machine tool may comprise a supply unit arranged to supply or to be able to supply a power source to the or each processing head” [0100]; “Each processing head may be configured to achieve a unique spatial mode and power distribution” [0101]; “FIG. 15 shows a variety of different machine tool heads with associated spatial and power outputs” [0203]), 
a working medium supply unit (paragraph [0015] describes wherein processing heads are arranged to carry out metal inert gas (MIG) welding; MIG welding involves utilizing a gas during the welding process; this indicates the presence of a working medium (the gas) supply unit);
a tool holder quick-change clamping unit (6) ( “clamping mechanism” [0275]), and 
a workbench (11) (“the work piece will be held in a work holding device on a platform in the work station” [0026]) , 
wherein:
the motion control unit (2) is connected to the robot (1) and controls a machining feed path of the robot (1) (the robot, comprising at least one carriage, is moved in a plurality of axes, and the motion control unit carries out the disclosed methods, which included moving the processing heads and machining heads [0008]-[0010], [0114], [0275]), 
the tool holder quick-change clamping unit (6) is mounted at an end of the robot (1) (“FIG. 12 shows, schematically, a machine-tool 300, which typically comprises a processing head 302 held in a clamping mechanism of the machine-tool 300 and arranged to process a work-piece 304” [0275]), 
a workpiece (10) is fixed to the workbench (11) (“the work piece will be held in a work holding device on a platform in the work station” [0026]), and the working medium supply unit provides a working medium for a machining process (as described above, MIG welding utilizes a working medium (gas) for the welding process), and
the system further comprises: 
an electrical machining tool holder (7) used for discharge subtractive machining (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “The heads may be arranged to ... use electrical discharge machining (EDM)” [0015]); 
a wire feeding device (3) and a welding tool holder (8) used for additive electrical manufacturing (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “The heads may be arranged to carry out ... metal inert gas welding (MIG welding), plasma arc transferred welding (PTA welding) ...” [0015]; “The heads may also be arranged to lay down material using 3D manufacturing processes” [0015]; “media may be provided in the form of a metallic wire or polymer filament and may be supplied from the supply unit. The wire may be fed along guides coaxially to the work piece or may be provided in multiple feeds from the processing head to the work piece” [0292]); and 
a detection tool holder (9) used for online detection (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “Additionally the second tool changer may contain heads may be any one or more of the following: an image recording apparatus; ... 3D surface (including laser and structured light varieties) and volumetric scanners, ... ultrasound transducers ...” [0015]), 
wherein the electrical machining tool holder (7), the welding tool holder (8), or the detection tool holder (9) can be interchangeably clamped on the quick-change clamping unit (6) as required (“the second device is a mechanism which comprises a second carriage on which a plurality of interchangeable delivery heads which are processing heads and machining heads which can be removably mounted, the removable processing heads for the second device being storable in a second tool changer” [0010]; paragraph [0275] describes wherein a processing head is held in the clamping mechanism and arranged to process the workpiece).
While Coates discloses a working medium supply unit as described above, Coates does not expressly disclose a working medium supply and recycle unit. 
Additionally, Coates does not expressly disclose:
a positive electrode and a negative electrode of the multifunction composite electrical power supply (4) are respectively connected to the workbench (11) and the quick-change clamping unit (6), 
an outlet end and an inlet end of the working medium supply and recycle unit (5) are respectively connected to the quick-change clamping unit (6) and the workbench (11), and 
the working medium supply and recycle unit (5) provides a working medium for a machining process.
Lamphere is directed toward a manufacturing system based on electrical machining [Abstract]. Lamphere discloses:
a working medium supply and recycle unit (Fig. 1 shows working medium / “electrolyte 30” [0032] supplied via “electrolyte supply 26” [0032] and is recycled through “conduits 28” [0032] and filters 58 and 60 [0068]), 
a positive electrode and a negative electrode of a power supply are respectively connected to a workpiece and an electrode holder (“The power supply includes suitable electrical leads 24 correspondingly joined to the electrode 12 as a cathode (-) and the workpiece as an anode (+) in one embodiment. In alternate embodiments, the polarity may be reversed with an anode electrode and a cathode workpiece” [0030]), 
an outlet end and an inlet end of the working medium supply and recycle unit (5) are respectively connected to the electrode holder and a workbench (see Figs. 1 and 2, showing conduits 28 to and from electrolyte supply 26, connected to the electrode holder (shown in detail in Fig. 2, holding electrode 12) and the workbench 62), and 
the working medium supply and recycle unit provides a working medium for a machining process ([0032], [0034]).
While Lamphere discloses a positive electrode connected to a workpiece, and the claimed invention requires a positive electrode connected to a workbench, it would have been obvious to connect the positive electrode to either the workpiece or the workbench, in order for current to flow to the workpiece for processing the workpiece. 
While Lamphere discloses a negative electrode connected to an electrode holder, and the claimed invention requires a negative electrode connected to a quick-change clamping unit, it is noted that Coates discloses a quick-change clamping unit as described above. Additionally, Coates discloses that the quick-change clamping unit, which holds processing heads, can be utilized with a processing head that performs EDM on a workpiece ([0015] of Coates). Similarly, Lamphere discloses performing EDM on a workpiece. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a working medium supply and recycle unit (5), a positive electrode and a negative electrode of the multifunction composite electrical power supply (4) are respectively connected to the workbench (11) and the quick-change clamping unit (6), an outlet end and an inlet end of the working medium supply and recycle unit (5) are respectively connected to the quick-change clamping unit (6) and the workbench (11), and the working medium supply and recycle unit (5) provides a working medium for a machining process. This allows for machining a workpiece by electroerosion [Abstract]. As stated above, Coates discloses wherein the multifunction integrated manufacturing system can perform EDM (which is a type of electroerosion). Therefore, Lamphere’s disclosure of a working medium supply and recycle unit connected as described above is merely the express disclosure of a known technique for performing electroerosion, applied to a known device that is described as performing electroerosion, to obtain the predictable result of achieving a workpiece that is processed as desired by electroerosion. 

Regarding claim 2, Coates discloses wherein a power supply required for electrical machining connects with the electrical machining tool holder (7) and the workpiece (10) to form an arc or discharge circuit (Coates discloses a power supply, an electrical machining tool holder, and a workpiece as described in the rejection of claim 1; Coates also discloses performing EDM as described in the rejection of claim 1; EDM forms a discharge circuit), and the subtractive electrical machining function is performed on the workpiece by cooperatively using the robot (1), the motion control unit (2), the multifunction composite electrical power supply (4), the tool holder quick-change clamping unit (6), the electrical machining tool holder (7), and the workbench (11) (the rejection of claim 1 describes these elements as disclosed by Coates, and describes wherein EDM can be performed; the apparatus of Coates is capable of performing subtractive electrical machining by EDM).
Coates does not expressly disclose using a working medium supply and recycle unit for performing the subtractive electrical machining / EDM.
However, Lamphere discloses using a working medium supply and recycle unit for performing the subtractive electrical machining / EDM, as described in the rejection of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a working medium supply and recycle unit for performing the subtractive electrical machining / EDM. Lamphere’s disclosure of a working medium supply and recycle unit connected as described above is merely the express disclosure of a known technique for performing electroerosion, applied to a known device that is described as performing electroerosion, to obtain the predictable result of achieving a workpiece that is processed as desired by electroerosion. 

Regarding claim 3, Coates discloses wherein the discharge subtractive machining function is implemented by using an electrical discharge machining method (“The heads may be arranged to ... use electrical discharge machining (EDM)” [0015]).
Coates does not expressly disclose wherein the discharge subtractive machining function is implemented by using an efficient arc machining method.
Lamphere discloses wherein a subtractive machining function is implemented by using an efficient arc machining method (“a controller is configured to operate the machine and power supply for distributing multiple electrical arcs between the electrode and workpiece for electroerosion thereof” [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the discharge subtractive machining function is implemented by using an efficient arc machining method. This is the use of a known technique of electroerosion, as disclosed by Lamphere, applied to a known device, to achieve the predictable result of a workpiece that is processed by subtractive manufacturing as desired.

Regarding claim 4, Coates discloses wherein the wire feeding device (3) delivers an electrode wire to the welding tool holder (8) (as described in the rejection of claim 1, a wire may be fed from a processing head to a workpiece, wherein the processing head can carry out MIG welding, and may also be arranged to lay down material using 3D manufacturing processes), a discharge circuit required for electrical discharge machining is formed between the welding tool holder (8) and the workpiece (10) (in MIG welding, a discharge circuit is formed), and a discharge additive manufacturing function and a part joining function are implemented by cooperatively using the robot (1), the motion control unit (2), the wire feeding device (3), the multifunction composite electrical power supply (4), the tool holder quick-change clamping unit (6), the welding tool holder (8), and the workbench (11) (the rejection of claim 1 describes these elements as disclosed by Coates, and describes wherein additive manufacturing (“lay[ing] down material using 3D manufacturing processes”) and part joining (MIG welding) can be performed; additionally, the apparatus of Coates is capable of performing discharge additive manufacturing. That is, Coates discloses performing MIG welding using a wire a described above; MIG welding is a type of discharge manufacturing, and the wire used is a material that is added to a workpiece; therefore, this can be considered discharge additive manufacturing).
Coates does not expressly disclose wherein a discharge additive manufacturing function and a part joining function are implemented by using a working medium supply and recycle unit. However, the invention of Coates includes a working medium supply unit as described in the rejection of claim 1. As stated above, Coates discloses a discharge additive manufacturing function and a part joining function (by means of MIG welding), which utilize a working medium (the gas utilized in MIG welding). The claimed “working medium supply and recycle unit” can be considered as the combination of the working medium supply unit of Coates, and the working medium supply and recycle unit of Lamphere.
Coates does not expressly disclose wherein the wire feeding device delivers the electrode wire to the quick-change clamping unit.
However, this is merely a rearrangement of the position of the electrode wire. As described above, Coates discloses wherein a wire is fed from a processing head to a workpiece. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wire feeding device delivers the electrode wire to the quick-change clamping unit before being delivered to the workpiece, instead of to the processing head before being delivered to the workpiece as disclosed by Coates. In either case, the electrode wire is delivered to the workpiece such that discharge additive manufacturing and part joining can be performed. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 5, Coates discloses wherein the additive manufacturing function is implemented by using arc deposition or micro electrical discharge deposition method, and the part joining function is implemented by using arc welding method (as described in the rejection of claim 4, the invention of Coates can perform MIG welding, which can be considered a type of additive manufacturing; in MIG welding, an arc is created and a wire is deposited; additionally, MIG welding is a type of arc welding).

Regarding claim 6, Coates discloses wherein an online detection function on the workpiece (10) is implemented by cooperatively using the robot (1), the motion control unit (2), the tool holder quick-change clamping unit (6), the detection tool holder (9), and the workbench (11) (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “Additionally the second tool changer may contain heads may be any one or more of the following: an image recording apparatus; ... 3D surface (including laser and structured light varieties) and volumetric scanners, ... ultrasound transducers ...” [0015]).

Regarding claim 7, Coates discloses wherein the online detection function is to detect a three-dimensional shape and surface quality of a part through optical scanning or implement flaw detection on a machined part by using an ultrasonic method (.“Additionally the second tool changer may contain heads may be any one or more of the following: an image recording apparatus; ... 3D surface (including laser and structured light varieties) and volumetric scanners, ... ultrasound transducers ...” [0015]; structured-light 3D scanning is a type of optical scanning; the apparatus of Coates, which includes 3D scanners, is capable of performing an online detection function to detect a three-dimensional shape and surface quality of a part).

Regarding claim 11, Coates does not expressly disclose wherein a working medium supplied by the working medium supply and recycle unit (5) comprises a water-based working fluid, an oil-based working fluid, air, a mist medium, or a welding protective gas, a supply pressure range of the working medium is 0-10 MPa, and a filtering unit is arranged in the working medium supply and recycle unit (5) to filter the working medium in a circulating manner.
Lamphere discloses wherein a working medium supplied by the working medium supply and recycle unit (5) comprises a water-based working fluid, an oil-based working fluid, air, a mist medium, or a welding protective gas (“The electrolyte may be plain water, or oil, or other liquid having weak to strong electrical conductivity as desired” [0032]), and a filtering unit is arranged in the working medium supply and recycle unit (5) to filter the working medium in a circulating manner (Fig. 1; “the electrolyte supply includes two stage filters 58,60 for successively filtering from the electrolyte relatively large or rough and relatively small or fine erosion debris generated during the electroerosion of the workpiece” [0068]; "The rough and fine filters 58,60 may have any suitable configuration, such as a filtering conveyor belt in the rough filter 58, and rolled paper filters for the fine filter for effectively removing erosion debris from the electrolyte prior to return to the spinning electrode" [0070]).
Lamphere does not expressly disclose a supply pressure range of the working medium is 0-10 MPa. However, Lamphere discloses, “"The supply conduit 28 may be fixedly joined to the lower arm of the tool head 16 through which the lower guide 48 is mounted to provide a common annular manifold around the row of inlet holes 56 for supplying electrolyte thereto under suitable pressure" [0065].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a supply pressure range of the working medium is 0-10 MPa. Lamphere discloses supplying the working medium under suitable pressure, and the courts have held it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A. Additionally, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a working medium supplied by the working medium supply and recycle unit (5) comprises a water-based working fluid, an oil-based working fluid, air, a mist medium, or a welding protective gas, and a filtering unit is arranged in the working medium supply and recycle unit (5) to filter the working medium in a circulating manner. This allows for utilizing a working medium that corresponds to a subtractive or additive process as desired, and allows for a working medium to be reused.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coates / Lamphere in view of Yin et al. (CN 106670808) and Zajtsev et al. (RU 2707672).
Regarding claim 8, Coates does not expressly disclose wherein the multifunction composite electrical power supply (4) is a pulse power supply or a direct current power supply whose discharge current is adjustable within a range of 0.1-1000 A and whose pulse width and pulse interval are adjustable between 0.1 µs and 100 ms, the multifunction composite electrical power supply (4) has a 5-level power parameter output mode, and the 5-level power parameter output mode is separately used for efficient arc machining, precise electrical discharge machining, arc additive forming, arc surfacing, and micro electrical discharge deposition forming.
Yin is directed toward a multifunctional processing machine [Title]. Yin discloses an apparatus comprising a power supply that utilizes power settings for its seven different functions (3D printing, laser processing, numerical control processing, ultrasonic processing, electron beam processing, electric spark processing, and plasma processing [listed as Embodiments/Examples 1-7]; electron beam processing, for example, utilizes a current of 10 A [see Example 5]; electric spark processing, for example, utilizes a current of 8 A [see Example 6]; plasma processing, for example, utilizes a current of 100 A [see Example 7]). Yin also discloses “electric discharge machining using the work electrode and the tool electrode between pulse generated by spark discharge”, indicating power is supplied in pulses).
Zajtsev is directed toward a system based on electrical machining [Title]. Zajtsev discloses “a pulsed power supply [which] allows you to receive current pulses, adjustable in magnitude and duration, including pulses of microsecond duration.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the multifunction composite electrical power supply (4) is a pulse power supply or a direct current power supply whose discharge current is adjustable within a range of 0.1-1000 A and whose pulse width and pulse interval are adjustable between 0.1 µs and 100 ms, the multifunction composite electrical power supply (4) has a 5-level power parameter output mode, and the 5-level power parameter output mode is separately used for efficient arc machining, precise electrical discharge machining, arc additive forming, arc surfacing, and micro electrical discharge deposition forming. This is merely the application of a known technique of providing different power outputs for different machining functions, as disclosed by Yin, as well as the known technique of providing adjustable power, as described by Zajtsev, to the known device of Coates, which is described as performing a plurality of machining operations as described above, to achieve the predictable result of providing power levels that are appropriate for performing the desired operations.
Additionally, while the cited references do not expressly disclose a “5-level power parameter output mode,” Yin discloses seven output modes as described above, and expressly discloses three different current levels. Furthermore, Zajtsev discloses pulses of adjustable magnitude and duration. It would have been obvious to include a power supply that provides a sufficient number of output modes such that each desired machining operation can be performed.
Finally, while the cited references do not expressly disclose a power supply whose discharge current is adjustable within a range of 0.1-1000 A and whose pulse width and pulse interval are adjustable between 0.1 µs and 100 ms, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coates / Lamphere in view of Jones et al. (GB 2560737).
Regarding claim 9, Coates does not expressly disclose wherein a tail of the tool holder quick-change clamping unit (6) is equipped with a quick connector, and quick clamping and replacement of the electrical machining tool holder (7), the welding tool holder (8), or the detection tool holder (9) are implemented through the quick connector.
Jones is directed toward a hybrid manufacturing machine [Title]. Jones discloses wherein a tail of a clamping unit is equipped with a connector, and clamping and replacement of different tools is implemented through the connector (Figs. 5 and 6 show a clamping unit 202, wherein a tool is attached to the clamping unit via elements 202 and 302; “A machine tool 100 is arranged to deliver at least one of an energy source and a media, through a processing head 300 onto a work-piece for material addition, inspection or data collection, wherein the machine-tool has a clamping mechanism 302 arranged to temporarily receive the processing-head” [Abstract]; the lower portion of clamping unit 202 can be considered the tail of the clamping unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a tail of the tool holder quick-change clamping unit (6) is equipped with a quick connector, and quick clamping and replacement of the electrical machining tool holder (7), the welding tool holder (8), or the detection tool holder (9) are implemented through the quick connector. This is merely a simple substitution of a clamping unit comprising a tail (as disclosed by Jones) for a clamping unit that may comprise, but is not expressly disclosed as comprising, a tail (as in Coates), to achieve the predictable result of allowing different tools to be connected to the processing machine, as disclosed by both Coates and Jones.

Regarding claim 10, Coates does not expressly disclose wherein the tool holder quick-change clamping unit (6) has an interface connected to the electrical power supply (4), the wire feeding device (3), and the working medium supply and recycle unit (5), and the electrical machining tool holder (7) or the welding tool holder (8) mounted at an end of the tool holder quick-change clamping unit (6) is provided with loading of the electrical power supply, delivery of an electrode wire, and supply of a working medium through the connection of the interface.
Jones discloses an interface connected to an electrical power supply and a media supply (Fig. 7, interface / “docking manifold 491”; “The docking manifold in this embodiment is arranged to dock with and conduct an energy supply and a media supply to the processing head for application of material to a workpiece 104”).
Jones does not expressly disclose wherein the interface is part of a tool holder quick-change clamping unit. However, this is merely a rearrangement of the location of the interface. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the tool holder quick-change clamping unit (6) has an interface connected to the electrical power supply (4), the wire feeding device (3), and the working medium supply and recycle unit (5), and the electrical machining tool holder (7) or the welding tool holder (8) mounted at an end of the tool holder quick-change clamping unit (6) is provided with loading of the electrical power supply, delivery of an electrode wire, and supply of a working medium through the connection of the interface. This is merely an alternative means for supplying required power and media to the tool(s) and/or workpiece. That is, in Coates, required power and media are necessarily supplied to the tool(s) and/or workpieces, although it is not expressly disclosed as being via an interface of the tool holder quick-change clamping unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeFelice et al. (US 2017/0312821) is directed toward a system comprising an additive manufacturing / welding tool 108 ("depositing/adding/welding tool 108" [0044]), a subtractive manufacturing tool ("a cutting/milling tool 114" [0043]), and an inspection tool (“inspection tool 112,” “to detect and characterize surface flaws in the layer of material” [0042]). Schmid (WO 2018/228919) is directed toward a device for additive and subtractive manufacturing utilizing a clamping unit [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761